Citation Nr: 1537945	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for Tourette's syndrome.

4.  Entitlement to service connection for residuals of concussion.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a jaw disability.

7.  Entitlement to service connection for loss of teeth.


REPRESENTATION

Appellant represented by:	Robert Osborne, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2010, the RO denied service connection for Tourette's syndrome and hypertension.  The RO denied service connection for cervical spondylosis in May 2010.  The RO also denied service connection for residuals of concussion, headaches, maladjusted jaw, and loss of teeth in a February 2012 rating decision.  In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Tourette's Syndrome

The Veteran seeks service connection for Tourette's syndrome.  He acknowledges that he has had symptoms of this disorder since he was a child, but maintains that this disorder was aggravated during his military service.  The issue of whether the Veteran had a pre-existing Tourette's syndrome prior to service, rebutting the presumption of soundness at entry, is raised by the evidence of record.  While there is no evidence of any pre-existing Tourette's syndrome noted at entry into service, as clinical neurological examination was normal, subsequent treatment records after service indicate that the Veteran reported having symptoms of Tourette's since childhood.  There are no clinical records pertaining to this time frame, however; the history is solely based on the Veteran's reports.  The Veteran testified that he did not know why he had his symptoms until he was in the military and his wife saw something about Tourette's syndrome on television and telephoned him; and that he did not receive a diagnosis until after his separation from service.  See April 2015 Board hearing transcript, p. 13.  He recalled that when he was a child his mom pointed out his symptoms to a doctor, who noted that it was just a tic and that he would grow out of it.  Id. at 20.  

He indicated that his symptoms in service included grunts and vocal symptoms, curling his toes and blinking his eyes.  He noted that it was hard to control it and when he was around someone else he would try to compensate for it.  Id. at 12.  He stated that when people witnessed the symptoms he would pretend to be doing something else.  He also recalled that when he was a senior in high school the symptoms were almost gone but that his Tourette's symptoms got worse in the military and continued to worsen after his discharge.  Id. at 18-19.  

The Veteran has submitted several buddy statements attesting to his symptoms in service.  Statements also were submitted by the Veteran's childhood friend, brother, and mother in March 2014, all of which noted that they observed the Veteran's symptoms of Tourette's syndrome prior to service and after, and noted a worsening in his symptoms after his military service.  

In addition a medical statement from a private nurse was received in July 2015 noting that it was as likely as not that the Veteran's Tourette's syndrome was caused by an injury or injuries sustained in military service.  The nurse also found that it was more likely than not that the Veteran's Tourette's syndrome pre-existed service but was exacerbated by an injury or injuries sustained in military service.   The rationale for the opinions was that the Tourette's syndrome was present during childhood and "military life didn't help it."

The standard, which is a legal standard, rather than a medical standard, is whether there is clear and unmistakable evidence of a pre-existing disorder and clear and unmistakable evidence that the pre-existing disorder was not aggravated by service.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).  Therefore, the July 2015 nurse assessment that it was more likely than not that there was a pre-existing disorder does not accurately address the legal burden VA must overcome to rebut the presumption of soundness (i.e., clear and unmistakable evidence of both a pre-existing disability and clear and unmistakable evidence that the pre-existing disability was not aggravated by service).  Id.  

The only other medical opinion of record is dated in November 2009, which notes that the Veteran presented with a history highly suggestive of Tourette's syndrome and that it was reasonable to presume that this disorder might have adversely affected his performance during his 12-year military career.  This opinion seems to support that the Veteran had Tourette's syndrome during his military service, but it is a speculative opinion and notes that the Tourette's affected his military service, rather than the other way around.  

Based on the unresolved medical issue at hand, a complete medical opinion is warranted to resolve the service connection claim for Tourette's syndrome.

Hypertension and Cervical Spine

The Veteran also seeks service connection for hypertension and a cervical spine disability.  There is no probative medical opinion of record addressing these claims.  A private medical opinion dated in July 2010 notes that the Veteran has hypertension related to military service based on a diagnosis of hypertension in service, as manifested by a blood pressure reading of 136/77 in July 1990.  For VA purposes, however, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins. These must be confirmed by readings taken two or more times on at least three different days. Id.  Thus, the blood pressure reading in service referenced by the private clinician in July 2010 does not show a diagnosis of hypertension.  The service treatment records, in fact, show no diagnoses of hypertension.  Nonetheless, the Veteran has stated that he was told he had high blood pressure in service and continued to have high blood pressure after service.  See April 2015 Board hearing, pp.9-11.  This, along with the private medical opinion provides enough favorable medical evidence to satisfy the relatively low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), as to when an examination is warranted.

As for the cervical spine disability claim, the service treatment records show that the Veteran was seen in the emergency room in September 1981 with complaints of neck pain radiating to the back and chest.  He also fell between some bleachers in July 1990, hitting his head and was treated in the emergency room for laceration to the cheek.  In addition the July 1990 emergency room record notes a previous injury two years prior when he hit his face on the bleachers while playing basketball.  While a March 2010 VA examination addressing the cervical spine disability was provided, the examiner only offered an opinion as to whether the cervical spondylosis was related to the Veteran's service-connected hips or knees disabilities.  Given that there is evidence potentially relating the Veteran's cervical spondylosis to military service on a direct basis, additional examination is warranted.  See id.

In addition, with respect to the service connection claim for cervical spondylosis, there is no VCAA letter addressing this claim.  The Veteran originally claimed this as a back disability and was provided a notice letter addressing the back disability claim in April 2010.  However, the issue has since been separated as a cervical spine and lumbar spine disability and includes the theory of entitlement based on secondary to a service-connected disability.  As there is no notice letter addressing the Veteran's service connection claim for cervical spondylosis, to include as secondary to his service-connected lumbar spine, hips, and knee disabilities, this must be remedied on remand.

Other Claims

Finally, regarding the service connection claims for residuals of concussion, headaches, maladjusted jaw, and loss of teeth, after the RO denied these claims in February 2012, the Veteran submitted a timely notice of disagreement within one year in February 2013.  A statement of the case should be issued.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing his service connection claim for cervical spondylosis, to include as secondary to his service-connected lumbar spine, bilateral hips, and bilateral knees disabilities.  

2.  Make arrangements to obtain treatment records from the VAMC in Tallahassee, Florida dated from February 2014 to present pertaining to the Veteran's cervical spine, hypertension, and Tourette's syndrome disabilities.  

3.  Ask the Veteran to identify any additional private medical care providers that have treated him for his cervical spine disability, hypertension, and Tourette's syndrome including from Dr. Bari in Cairo, Georgia and Dr. McLean in Thomasville, Georgia in 1995 or 1996 for hypertension.  Make arrangements to obtain all records that he adequately identifies.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim. 

4.  Thereafter, schedule the Veteran for a VA examination by a neurologist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to the following:

(a)  Is the Tourette's syndrome congenital in nature?  If congenital, the examiner must also state whether this condition is a disease, as opposed to a defect.

(b) If the Tourette's syndrome is a disease, the examiner should state whether it underwent a permanent increase in severity during active service.  If so, was the increase in severity beyond the natural progress of the condition?

 (c)  If the Veteran's Tourette's syndrome is more properly characterized as a congenital defect, the examiner should state whether it was subject to any superimposed disease or injury during active service.

(d)  If the Tourette's syndrome is not congenital in nature, the examiner should determine whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran had a pre-existing Tourette's syndrome, prior to service.  If so, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the symptoms reported by the Veteran and his friends and family in service, any resultant increase in the Tourette's syndrome was due to the natural progress of the disorder.  

(e)  If the examiner determines that there is no clear and unmistakable evidence of pre-existing Tourette's syndrome, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Tourette's syndrome had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including any stressful activities during basic training. 

In providing these opinions, the examiner should acknowledge the following:

(a)  The service treatment records are negative for any findings of Tourette's syndrome.

(b)  A February 1998 private treatment record notes that the Veteran had problems with tics for most of his life and remembered as far back as age 9 that he would jerk his neck, and make a lot of grunts, and noises.  He indicated that he tried to control these symptoms but that at the end of the day or during periods of stress the symptoms would occur more.  The clinician determined that the Veteran had Tourette's syndrome.

(c)  The Veteran's lay statements:

i.  He testified that he did not know why he had his symptoms until he was in the military and his wife saw something about Tourette's syndrome on television and telephoned him; and that he did not receive a diagnosis until after his separation from service.  See April 2015 Board hearing transcript, p. 13.  

ii.  The Veteran recalled that when he was a child his mom pointed out his symptoms to a doctor, who noted that it was just a tic and that he would grow out of it.  Id. at 20.  

iii.  The Veteran testified that he told the examining physician who did his discharge examination at separation from service about his symptoms, but that after being asked by the doctor if he wanted a "PT profile" he declined, since he did not know what that was. Id.  

iv.  The Veteran indicated that his symptoms in service included grunts and vocal symptoms, curling his toes and blinking his eyes.  He noted that it was hard to control it and when he was around someone else he would try to compensate for it.  Id. at 12.  He stated that when people witnessed the symptoms he would pretend to be doing something else.  He also recalled that when he was a senior in high school the symptoms were almost gone but that his Tourette's symptoms got worse in the military and continued to worsen after his discharge.  Id. at 18-19.  

(d)  Buddy statements attesting to his symptoms in service:  

i.  In June 2009 a statement from F.J. was submitted, who noted that he served with the Veteran at Fort Polk from August 1981 to May 1984 and spent about three to four days a week with him.  During those times F.J. indicated that he heard unusual sounds, like grunts, sniffles, and weird noises coming from the Veteran.  F.J. noted that he would ask the Veteran what they were and the Veteran would never say exactly; sometimes he would just ignore F.J. and say the sounds were nothing.

ii.  Another buddy statement submitted in June 2009 from D.R., who noted that he attended the U.S. Army Infantry Officer Basic Course from January to June 1981.  D.R. noted that he trained with the Veteran every day and often heard various vocal sounds coming from him for no apparent reasons.  D.R. indicated that he thought something was wrong with the Veteran but that the Veteran never gave him an answer as to why he made those sounds.

iii.  Statements from the Veteran's childhood friend, brother, and mother in March 2014, all of which noted that they observed the Veteran's symptoms of Tourette's syndrome prior to service and after, and noted a worsening in his symptoms after his military service.  

(e)  A medical statement from a private nurse received in July 2015 noting that it was as likely as not that the Veteran's Tourette's syndrome was caused by an injury or injuries sustained in military service.  The nurse also found that it was more likely than not that the Veteran's Tourette's syndrome pre-existed service but was exacerbated by an injury or injuries sustained in military service.   The rationale for the opinions was that the Tourette's syndrome was present during childhood and "military life didn't help it."

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Make arrangements to obtain an opinion from a physician with the appropriate background regarding the likelihood that the Veteran's hypertension first manifested during service.  The claims file must be made available to, and reviewed by, the examiner.  

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting that he was told he had high blood pressure in service, in addition to all other relevant evidence of record.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of the Veteran's cervical spondylosis.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted including x-ray and/or MRI studies of the cervical spine.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his cervical spondylosis had its clinical onset during active service or is related to any in-service disease, event, or injury, including the fall between the bleachers in July 1990, as well as a previous injury hitting his face on the bleachers two years prior.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service of neck pain.

The examiner also should state whether it is at least as likely as not (50 percent or greater probability) that his cervical spondylosis was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected lumbar spine, hips, or knee disabilities.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

7.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

8.  Issue a statement of the case to the Veteran and his representative addressing its denial of service connection for residuals of concussion, headaches, jaw disability, and loss of teeth.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

9.  Finally, readjudicate the claims on appeal based on all relevant evidence submitted since the September 2012 statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




